ORDER
PER CURIAM.
On consideration of the certified order of the Maryland Court of Appeals suspending respondent for thirty days, this court’s December 17, 2012, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, the statement of respondent wherein he states he does not oppose reciprocal discipline, and respondent’s D.C. Bar R. XI, § 14(g), that was filed on January 24, 2013, it is
ORDERED that Chike Ijeabuonwu is hereby suspended for a period of thirty days, nunc pro tunc to January 24, 2013.